DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 5/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, the claim is rejected under 112(d), see below. It is unclear how the stamp can contact the 3D object as required by claim 1 if that stamp contacts a breather film instead of the 3D object. This will be interpreted to mean the stamp contacts either the breather film or the 3D object or both. 
Regarding claim 55, the claim is rejected under 112(d), see below. It is unclear how the stamp can contact the 3D object as required by claim 1 if that stamp contacts a coating instead of the 3D object. This will be interpreted to mean the stamp contacts either the coating or the 3D object or both.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 52 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 52, the claim requires a breather film be disposed in between the stamp and the 3D object. This fails to limit claim 1 which describes that the flexible stamp is disposed to contact the 3D object because  claim 52 requires that the stamp does not contact the 3D object but rather contacts a breather film. Examiner suggests correcting claim 1 to clarify that the stamp can either directly or indirectly contact the 3D object or otherwise rephrasing the claim.
Regarding claim 55, the claim requires a coating on the 3D object that is imprinted by the stamp. This fails to limit claim 1 which describes that the flexible stamp is disposed to contact the 3D object because claim 55 requires the stamp contacting the coating, not the 3D object itself. Examiner suggests correcting claim 1 to clarify that the stamp can either directly or indirectly contact the 3D object or otherwise rephrasing the claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 11, 50, 53, and 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueller (US 2002/0050220, made of record on the IDS dated 4/2/2020) modified by Wang (US 2005/0084613, made of record on the IDS dated 4/2/2020).
Regarding claim 1, Schueller A method of patterning an object, comprising: inserting a 3D object (Schueller [0049] describes a columnar substrate or “3D object”) and a flexible stamp (Schueller [0049] describes an elastomeric stamp) into a vacuum,, with a first surface of the flexible stamp bearing a micropattern (Schueller [0060] describes a micropattern on the stamp) being disposed to face and contact the 3D object; (Schueller [0049] describes the pattern of the stamp contacting the substrate) applying a differential pressure across the vacuum to bias the vacuum, against a second surface of the flexible stamp opposite the first surface to bias the first surface of the flexible stamp into the 3D object to transfer the micropattern of the flexible stamp to a surface of the 3D object (Schueller [0049]-[0050] describes using a vacuum pressure differential to press the stamp against the substrate and transfer the pattern.)
Schueller describes a vacuum apparatus but does not explicitly describe a vacuum bag. Analogous in the field of micropatterning, Wang meets the claimed, vacuum bag (Wang [0067] describes a vacuum bag is used to pattern a substrate with a mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the vacuum apparatus described in Schueller with the vacuum bag as described in Wang because a deformable container such as a bag can prevent introducing gas into the container during patterning, see Wang [0069].
Regarding claim 2, Schueller meets the claimed, The method of claim 1, wherein the micropattern on the first surface of the flexible stamp was imparted to the first surface, directly or indirectly, from a micropatterned rigid material (Schueller [0037] describes the stamp production process which includes being patterned by a stiff master mold.)
Regarding claim 7, Schueller meets the claimed, The method of claim 1, wherein the flexible stamp comprises an elastomeric film (Schueller [0037] describes the stamp is made of an elastomer cast.)
Regarding claim 9,  Schueller meets the claimed, The method of claim 1, wherein the micropattern has a thickness between one micron and 100 microns (Schueller [0061] describes 50 µm raised pattern portions.)
Regarding claim 11, Schueller meets the claimed, The method of claim 1, further comprising treating a surface of the 3D object to promote adhesion of the flexible stamp to the 3D object (Schueller [0068]-[0069] describe adhesion between molecules applied to a substrate and a stamp.)
Regarding claim 50, Schueller as modified by Wang meets the claimed, The method of claim 1, wherein inserting the 3D object and the flexible stamp into the vacuum bag comprises disposing the first surface of the flexible stamp against a surface of the 3D object to circumscribe at least a portion of the 3D object, (Schueller [0049] describes the stamp surrounds the substrate, Wang [0067] describes a vacuum bag) or comprises disposing the first surface of the flexible stamp against at least substantially all of an outer surface of the 3D object.
Regarding claim 53, Schueller as modified by Wang meets the claimed, The method of claim 1, further comprising: inserting one or more vacuum connectors to the vacuum bag; and controlling application of differential pressure across the vacuum bag via the one or more vacuum connectors (Schueller [0020] describes vacuum tubes and caps to communicate a vacuum chamber with a vacuum source, Wang [0067] describes a vacuum bag.)
Regarding claim 55, Schueller as modified by Wang meets the claimed, The method of claim 1, wherein the 3D object comprises a coating applied to at least a portion of a surface of the 3D object, (Schueller [0069] describes coating the surface of the substrate with a resist or “coating”) and wherein applying the differential pressure across the vacuum bag to bias the vacuum bag (Wang [0067] describes a vacuum bag) against the second surface of the flexible stamp biases the first surface of the flexible stamp into the coating of the 3D object (Schueller [0050] describes the vacuum is used to press the stamp against the substrate) to transfer the micropattern of the flexible stamp to the coating of the 3D object (Schueller [0069] describes the resist coating is patterned by the stamp.)
Regarding claim 56,  Schueller meets the claimed, The method of claim 55, wherein the coating comprises a polymer film, a thermally embossable film, or a viscous resin (Schueller [0069] describes a polymer.)
Regarding claim 57, Schueller meets the claimed, The method of claim 1, wherein the 3D object comprises a medical device or a medical implant (Schueller Abstract and [0084] describe the patterned substrate can be used as a medical device.)
Regarding claim 58, Schueller meets the claimed, The method of claim 57, wherein the medical device or the medical implant comprises at least one of a stent, a wire, an inflatable device, a balloon, a cardiovascular plug, a catheter, an occluder, an implant, or a valve (Schueller [0084] describes the patterned substrate can be used as stent, [0085] describes an implant, [0081] describes a catheter.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang as applied to claims 1-2 above, and further in view of Park (US 2015/0150807, made of record on the IDS dated 4/2/2020).
Regarding claim 3, Schueller [0037] and [0041] describe a process of fabricating a stamp from a stiff master by replicating an inverted master pattern with an elastomer, curing, and removing the elastomer stamp. Therefore, Schueller meets the claimed, The method of claim 2, wherein the flexible stamp was formed by: inverting the micropatterned rigid material and curing the elastomeric material to form the flexible stamp. Schueller does not describe an additional step of forming a soft template and then coating the soft template with another material and does not meet the claimed, to form a soft template bearing the micropattern; coating the soft template with an elastomeric material; and separating the flexible stamp from the soft template .
Analogous in the field of imprinting, Park meets the claimed, to form a soft template bearing the micropattern; (Park [0029] describes applying a PDMS or silicone intermediate polymer to a master to form an intermediate polymer template or “soft template”) coating the soft template; curing the material to form the flexible stamp; and separating the flexible stamp from the soft template (Park [0030] describes forming a hydrogel template on top of the intermediate template.)
It would have been obvious to a person of ordinary skill In the art before the filing date to modify the stamp making process of Schueller by adding an additional intermediate stamp in order to easily form microstructures from a master template, see Park [0028] and [0030].
Regarding claim 4, Park further meets the claimed, The method of claim 3, wherein the soft template comprises silicone (Park [0029] describes using PDMS, a type of silicone.)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang and Park as applied to claim 3 above, and further in view of Kung (US 2016/0051958) and Zhang (“A simple method for fabricating multi-layer PDMS structures for 3D microﬂuidic chips, 2010, see NPL copy provided).
Regarding claim 5, modified Schueller does not meet the claimed, The method of claim 3, further comprising applying a treatment to a surface of the soft template.
Analogous in the field of replicating master molds for imprinting, Kung meets the claimed, The method of claim 3, further comprising applying a treatment to a surface of the soft template (Kung [0135] describes applying a trichloro perfluorooctyl silane or PFOCTS surface treatment to a PDMS stamp.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of modified Schueller by applying a surface treatment of PFOCTS to the PDMS stamp because it is known that PFOCTS prevents uncured PDMS from bonding to cured PDMS during imprinting, see Zhang page 1201 first paragraph. 
Regarding claim 6, Kung further meets the claimed, The method of claim 5, wherein the surface treatment comprises trichloro perfluoro silane (Kung [0135] describes applying surface treatment to a PDMS stamp.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of modified Schueller by applying a surface treatment of PFOCTS to the PDMS stamp because it is known that PFOCTS prevents uncured PDMS from bonding to cured PDMS during imprinting, see Zhang page 1201 first paragraph.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang as applied to claim 7 above, and further in view of Verschuuren (US 11,163,230).
Regarding claim 8, Schueller does not explicitly describe the thickness of the stamp and does not meet the claimed, The method of claim 7, wherein the flexible stamp has a thickness between 20 and 500 microns. 
Analogous in the field of soft lithography and flexible stamps, Verschuuren meets the claimed, The method of claim 7, wherein the flexible stamp has a thickness between 20 and 500 microns (Verschuuren col. 20 lines 39-45 describe the flexible patterned surface layer 120 of the mold is between 20-50 microns thick.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the stamp described in Schueller to have a thickness of 20-50 microns as described by Verschuuren in order to maintain flexibility to facilitate bending of the stamp during imprinting and release, see Verschuuren col. 20 lines 39-45 and col. 8 lines 26-36.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller modified by Wang as applied to claim 1 above, and further in view of Patterson (US 2018/0113390).
Regarding claim 51, neither Schueller nor Wang disclose imprinting multiple 3D objects using multiple stamps simultaneously and do not meet the claimed, The method of claim 1, wherein inserting the 3D object and the flexible stamp into the vacuum bag comprises inserting a plurality of 3D objects and a plurality of flexible stamps into a single vacuum bag, wherein applying the differential pressure across the vacuum bag further biases the vacuum bag against corresponding second surfaces of the flexible stamps to bias the micropatterned first surfaces of the flexible stamps into respective ones of the plurality of 3D objects to transfer the micropattern of each flexible stamp to a surface of an associated one of the plurality of 3D objects, wherein the plurality of 3D objects comprise one or more 3D objects of the same type, or comprise a plurality of different 3D objects, and wherein the micropatterned first surfaces of the flexible stamps comprise micropatterning of the same type, or comprise a plurality of different micropatterns.
However, the process of patterning multiple substrates at a single time is known in the art. Patterson is analogous in an imprinting field and Patterson [0051] describes an imprinting process in which multiple substrates are patterned by templates at a single time. Although Patterson does not describe the patterning occurs in a vacuum bag, it would be obvious to a person of ordinary skill in the art before the filing date to arrive at the claimed invention by combining the simultaneous imprinting of multiple substrates with the vacuum bag and method previously described in Schueller in order to beneficially increase the production rate by simultaneously patterning multiple substrates. Additionally, merely duplicating the parts and process already described in Schueller, including duplicating the 3D object and stamps, is  not patentably significant over Schueller, see MPEP §2144.04 VI B.
Claims 10 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang  as applied to claim 1 above, and further in view of Chou (US 2004/0131718).
Regarding claim 10, modified Schueller does not meet the claimed, The method of claim 1, wherein the 3D object is formed from at least one of silicone, nitinol alloy, and polyurethane.
Analogous in the field of pressure lithography, Chou meets the claimed, The method of claim 1, wherein the 3D object is formed from at least one of silicone, nitinol alloy, and polyurethane (Chou [0029] describes using a flexible substrate made of silicone.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the substrate of Schueller to be a silicone substrate as described by Chou in order to obtain a flexible substrate that can perform under the fluid pressure during imprinting, see Chou [0029]. 
Regarding claim 54, The method of claim 1, further comprising heating the 3D object while the differential pressure is maintained across the vacuum bag (Chou [0067]-[0068] describes patterning a PMMA layer on a substrate with a mold while maintaining a pressure differential with a vacuum while heating the PMMA layer.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the vacuum patterning process of Schueller with the heating process described in Chou in order to soften the material for imprinting, see Chou [0027]. 

Allowable Subject Matter
Claim 52 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 rejections above and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 52, the claim specifically requires The method of claim 1, further comprising: disposing a breather film between the 3D object and the flexible stamp, wherein the differential pressure is applied across the vacuum bag to bias the first surface of the flexible stamp into the breather film and into the 3D object to transfer the micropattern of the flexible stamp to the surface of the 3D object. which is not taught or made obvious by any of the cited references. 
While Schueller, Wang, Zhang, and Chou all at least describe a vacuum used in conjunction with a lithography or imprinting process, none of them describe a breather film and do not meet the claimed, disposing a breather film between the 3D object and the flexible stamp. The other cited references either do not mention a vacuum or do not use a breather film. None of the prior cited references provide any suggestion or motivation for use of a breather film and do not meet claim 52. 
Breather films or bleeder cloths are known for use in vacuum assisted resin transfer molding (VARTM). Most breather films or cloths are used outside of the object being shaped and the mold doing the shaping and not between them. Ross (US 2016/0158977) describes a VARTM system that uses a vacuum to distribute a resin media into a composite fiber structure.  Ross [0001] and [0029]- [0030] describe a breather cloth 20 which allows air to be evacuated from the bag during the vacuum process but also allows the resin media to be distributed into the composite structure. In Ross, a caul sheet 14 and rigid forming tool 16 is used to impart a smooth surface onto the composite structure 12 during the VARTM process, see [0040]. In Ross, the caul sheet 14 would be most similar to the stamp and the structure 12 would be most similar to the 3D object. Although it might be within the ambit of a person of ordinary skill in the art to apply the use of the breather cloth to improve the lithography process of modified Schueller, it is not explicitly suggested or made obvious by Ross that the breather film should be located between the 3D object and the flexible stamp as is claimed. 
In Ross, the breather cloth 20 is located on the outside of the caul plate 20 in order to prevent the impermeable membrane 22 (vacuum bag) from pushing against the release film 18. It is not suggested in Ross and therefore it would not be obvious to a person of ordinary skill in the art to move the breather cloth to be between the composite 12 and the caul plate 20.  Therefore, disposing a breather film between the 3D object and the flexible stamp would not be obvious in view of Ross.
In total, none of the cited lithography references disclose a vacuum patterning process which includes disposing a breather film between the 3D object and the flexible stamp, wherein the differential pressure is applied across the vacuum bag to bias the first surface of the flexible stamp into the breather film and into the 3D object to transfer the micropattern of the flexible stamp to the surface of the 3D object. Additionally, although a breather film is known for similar use in VARTM processes, typical VARTM processes do not describe a breather film between a mold or shaping object and the object being shaped. Therefore, it would not be obvious to apply the use of a VARTM breather cloth for the process described in claim 52. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0004084, see [0080]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744